The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Kasumi Kanetaka and Robert Tarcu on May 16, 2022.

Regarding Claim 1, the claim is modified as follows:
Claim 1. (Currently Amended)  An electric vacuum cleaner apparatus, comprising:
a station;
an electric vacuum cleaner attachable to the station; and
a plurality of attaching detectors configured to detect that the electric vacuum cleaner is attached to the station,
wherein the electric vacuum cleaner comprises:
	a cleaner body;
	an air passage including a suction port, the air passage being connected to the cleaner body and configured to introduce dust sucked in from the suction port to the cleaner body; and
	a primary dust container attached to the cleaner body, and configured to accumulate the dust introduced into the cleaner body,
wherein the station comprises:
	a secondary dust container configured to accumulate the dust to be discharged from the primary dust container,
wherein the plurality of attaching detectors include a first attaching detector configured to detect that the air passage is in a state at a time of storage where the air passage is attached to  the station, and
wherein the electric vacuum cleaner apparatus permits transfer of the dust from the primary dust container to the secondary dust container when at least two of the plurality of attaching detectors have detected [[a]] an attaching of the electric vacuum cleaner to the station.

Regarding Claim 4, the claim is modified as follows:
Claim 4. (Currently Amended)  The electric vacuum cleaner apparatus according to claim 1,
wherein  the station includes an attachment to which the air passage can be attached, and
wherein the first attaching detector is configured to detect that the air passage is attached to the attachment.

Regarding Claim 9, the claim is modified as follows:
Claim 9. (Currently Amended)  The electric vacuum cleaner apparatus according to claim 2,
wherein  the station includes an attachment to which the air passage can be attached, and
wherein the first attaching detector is configured to detect that the air passage is attached to the attachment.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received March 28, 2022 amending Claims 1, 2, 4, and 9.  New Claims 19 and 20 were added.  Claims 3, 8, 10, 11, 13, 15, 17, and 18 were cancelled.  Claims 1, 4, and 9 were modified by Examiner’s Amendment to place Claims 1, 2, 4-7, 9, 12, 14, 16, 19, and 20 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1, 2, 4-7, 9, 12, 14, 16, 19, and 20, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims with the amendments above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/
Primary Examiner, Art Unit 3723